Exhibit 10.2

SEVERANCE AGREEMENT

AGREEMENT, made and entered into as of January 22, 2008, by and between TUTOGEN
MEDICAL, INC., a Florida corporation (the “Company”), and L. Robert Johnson, Jr.
(the “Employee”).

WHEREAS, the Company desires to provide the Employee with severance payments in
the event there is a sale of the Company (a “Transaction”—which is defined in
Section 10(c) below), and Employee is terminated for cause or resigns for good
reason within 24 months of such Transaction, in consideration of Employee’s
release of claims and certain agreements by Employee with respect to
non-competition, non-solicitation, and non-disparagement, among other things.

NOW THEREFORE, the parties agree as follows:

1. Severance Protection. (a) If a Transaction occurs and if, before the second
anniversary of the date on which the Transaction is consummated, the Company or
any successor entity (the “Employer”) terminates Employee’s employment without
“Cause” or such employment is terminated by the Employee for “Good Reason” (as
both such terms are defined below), then, within ten days following such
termination of employment (a “Severance Termination”), the Employee will be
entitled to receive from the Employer an amount equal to the difference between:
(a) 12 months (the “Severance Period”) of the Employee’s then current salary,
and (b) any severance Employee has become entitled to receive as a result of
such Transaction or the termination of the Employee’s employment pursuant to
that certain letter agreement, dated December 28, 2005, by and between the
Company and Employee (the “Letter Agreement”), in equal biweekly installments
during the 24 month period subsequent to such termination, payable in accordance
with the Employer’s normal payroll practices. If after 24 months of such
transaction the Employee is terminated without cause or due to a change of
control, the Employee will be entitled to 6 months of salary in accordance with
the Letter Agreement.

(b) In the event of a Severance Termination, the Company agrees to reimburse
Employee for the Consolidated Omnibus Reconciliation Act (“COBRA”) continuation
premium to continue the Employee’s current health/dental insurance coverage
through the earlier of: (i) the end of the maximum period subsequent to such
termination provided for under COBRA, (ii) the end of the Severance Period,
(iii) such date that the Employee becomes eligible for enrollment for other
health/dental care coverage, as the case may be, under another group
health/dental plan prior to the end of this period. To be eligible for such
reimbursement of COBRA continuation premium payments by the Company, the
Employee must elect COBRA continuation coverage when contacted by the Company or
the Company’s provider of COBRA services. If COBRA continuation coverage is
elected by Employee, he or she must pay the monthly premiums and provide Company
with evidence of payment for reimbursement. After the end of the Severance
Period, if the Employee is still eligible under COBRA and wishes to maintain
COBRA continuation coverage beyond such date, the Employee will be responsible
for all COBRA continuation premium payments after such date.

 

-i-



--------------------------------------------------------------------------------

(c) In the event of a Severance Termination, the Company agrees to pay the
Employee for any accrued, unused paid time off leave time, to be paid to
Employee 10 days after termination of employment. The Employee will not accrue
any additional paid time off leave after such date.

(d) In the event of a Severance Termination, the Employee will be allowed to
continue vesting in any unvested stock/option grants made by the Company, or any
successor, to Employee until the end of the Severance Period. Any and all other
remaining unvested stock/option grants as of the end of the Severance Period,
will be forfeited. Any vested options must be exercised within 90 days of the
end of the Severance Period.

2. Effect of Other Agreements. If the Employee becomes entitled to receive
severance payments under this Agreement, such payments will be in lieu of and
not in addition to the benefits, severance payments or other payments to which
Employee may otherwise have been entitled under any prior change of control,
severance or other agreement between the Company and Employee.

3. Release of Claims. Notwithstanding anything to the contrary contained herein,
the Employer shall have the right to condition Employee’s right to receive
severance payments and benefits under Section 1 of this Agreement upon the
execution and delivery by the Employee (or Employee’s beneficiary) of a general
release in favor of Company, Employer and its successors and affiliates, and
their officers, directors and employees, in such form as the Employer may
specify. Any payment or benefit that is so conditioned may be deferred until the
expiration of the seven day revocation period prescribed by the Age
Discrimination in Employment Act of 1967, as amended (or any similar revocation
period then in effect).

4. Non-Competition.

(a) The Employee acknowledges, recognizes and understands that, in connection
with the Employee’s employment with the Employer, the Employee has and will have
access to certain proprietary, sensitive and confidential information of the
Employer including but not limited to: the identity of the Employer’s clients,
prospective clients, and other client information; the existence of negotiations
with prospective clients of the Employer; marketing data and plans; financial
information and financial data not publicly disclosed; all drawings, records,
sketches, and models; trade secrets and trade secrets relating to services of
the Employer; and, products sold or being developed by the Employer
(“Confidential Information”). Employee also acknowledges, recognizes and
understands that the Employer owns or has access to various types of
intellectual property that are protected or may be protected by copyright,
trademark, patent, trade secret, or other laws. The types of intellectual
property that are considered proprietary to the Employer and that must be
protected include but are not limited to: patent applications; trademarks;
programs; source and relocatable code for all programs; engineering, research,
and technical documents; unpublished product specifications; products sold or
under development; and, information belonging to other companies that is
provided to the Employer under confidentiality agreements (“Intellectual
Property”).

(b) Employee recognizes that the Employer possesses several valuable and
legitimate business interests such as Confidential Information and Intellectual
Property,

 

-ii-



--------------------------------------------------------------------------------

substantial relationships with current or prospective customers, clients or
vendors, and customer, client or vendor goodwill associated with the Employer
business. In recognition of these interests, and the Employee’s exposure to
these interests, in the event of the termination of the Employee’s employment
with the Employer, the Employee agrees that for a period of two (2) years
following the effective date of the termination (the “Restricted Period”), the
Employee will not be employed, either as director, employee, owner, partner,
contractor or consultant, by any entity which engages in the business of
manufacturing, distributing, processing, procuring or recovering products made
from allograft or xenograft tissue in the United States (each, a “Competing
Organization”). The Competing Organizations that Employee agrees not to become
employed by during the Restricted Period include, without limitation: Axogen,
Inc., Pegasus Biologics, Inc., Osiris Therapeutics, Inc., Southeast Tissue
Alliance, Inc. (University of Florida Tissue Bank), Musculoskeletal Transplant
Foundation; CryoLife; LifeCell; Allosource; Tissue Banks International;
Osteotech, Inc.; LifeLink Tissue Bank; Life Net; Community Tissue Services;
American Red Cross; BioGenetics; and, Cryogenic. The Employee also agrees that
during the Restricted Period he will not participate in, assist with or in any
way become associated with or employed by any new start up venture that is or
will be engaged in the business of a Competing Organization, or which the
Employer reasonably designates as a Competing Organization. Notwithstanding the
foregoing, nothing herein shall prevent Employee owning up to 1% of the capital
stock of a Competing Business.

(c) The Employee acknowledges that this restrictive covenant is reasonably
necessary to protect the Employer’ legitimate business interests, which are
represented by, among other things, the substantial relationships between the
Employer and its licensees and tissue sources, as well as the goodwill
established by the Employer with licensees and tissue sources in the United
States and other countries where the Employer’s tissues are distributed over a
protracted period, specialized training, and other legitimate business reasons.

(d) The Employee recognizes that the Employer would not sign this Agreement
without the inclusion of this covenant, and the Employee confirms the
sufficiency of the consideration received by the Employee, in the form of
continued employment by the Employer and the payments described in Section 1
hereof, in accepting this covenant as a material term of this Agreement. The
provisions of this Section 5 shall survive the termination of Employee’s
employment with the Employer and the termination of this Agreement.

5. Non-Solicitation.

The Employee agrees during the Restricted Period, not to: (a) solicit any
employee of the Employer, or any subsidiary or affiliate of the Employer, or
otherwise induce or attempt to induce any employee of the Employer to leave the
employment of the Employer; or (b) directly or indirectly attempt to solicit any
client, customer or supplier of the Employer, or any client, customer or
supplier of any subsidiary or affiliate of the Employer, or directly or
indirectly interfere with the Employer’s relationship, or any subsidiary’s or
affiliate’s relationship, with any of its clients, customers or suppliers. The
provisions of this Section 6 shall survive the termination of Employee’s
employment with the Employer and the termination of this Agreement.

 

-iii-



--------------------------------------------------------------------------------

6. Remedies for Breach of Non-Competition and Non-Solicitation Provisions.

It is understood and agreed by the Parties that the Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of Sections 5 and 6, which injunctive relief
shall be in addition to any other rights or remedies available to the Employer.
If such a violation is deemed by such court to have occurred, the Employee shall
be responsible for the payment of reasonable attorneys’ fees and other costs and
expenses incurred by the Employer in enforcing the covenants contained in
Sections 5 and 6, whether incurred at the trial level or in any appellate
proceeding and conversely, if such court determines that a violation did not
occur, then the Employer shall be responsible for the payment of reasonably
attorney’s fees and other costs and expenses incurred by Employee in defending
such action, whether incurred at the trial level or in any appellate proceeding.

7. Non-Disparagement.

While employed or engaged as a consultant by the Employer or any affiliate of
the Employer and, provided the Employer has complied with its obligations
hereunder, after the Employee’s employment terminates for whatever reason the
Employee agrees not to disparage, denigrate, or comment negatively upon, either
orally or in writing, the Employer, or any of its affiliates, officers, or
directors, to or in the presence of any person or entity. After the Employee’s
employment terminates for whatever reason, the Company agrees that its officers,
directors, and key employees will not disparage, denigrate, or comment
negatively upon, either orally or in writing, the Employee.

8. Definitions. For purpose of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Cause” means:

(i) willful failure or refusal by the Employee to substantially perform the
material duties of his or her employment, and failure to cure such failure or
refusal within 10 days of delivery to Employee of written notice thereof by the
Company;

(ii) conviction of the Employee for commission of a felony, including without
limitation, fraud, embezzlement or theft, whether or not such felony was
committed in connection with the Employer’s business;

(iii) use by Employee of alcohol or illegal drugs materially interfering with
the performance of Employee’s duties and obligations under this Agreement, or
Employee being under the influence of illegal drugs or repeatedly under the
influence of alcohol at a facility of Employer;

(iv) willful or grossly negligent misconduct which results or could reasonably
be expected to result in material damage to the business or assets of the
Employer;

(v) violation by Employee of any of the covenants in Sections 4, 5 or 7 of this
Agreement; or

 

-iv-



--------------------------------------------------------------------------------

(vi) willful breach of this Agreement or any material employment policy of the
Employer, and failure to cure such breach within 10 days of delivery to Employee
of written notice thereof by the Company.

(b) “Good Reason” means: (a) a diminution of duties, responsibilities and
compensation that are materially inconsistent with Employee’s current position
as of the date hereof; provided, however, that: (i) a diminution in position,
title or working conditions, or (ii) the Employer’s failure to continue the
Employee’s existing authority, duties, reporting relationship and/or
responsibilities resulting from the direct or indirect control of the Employer
by another company, any sale or transfer of equity, property or other assets of
the Employer or any of its Subsidiaries, and any diminution of the business of
the Employer or any of its Subsidiaries, shall not constitute “Good Reason”, or
(b) relocation by more than 50 miles of the Employee’s principal place of
employment.

(c) “Transaction” means (1) the completion of the sale or other disposition of
all or substantially all of the assets of the Company to a party unaffiliated
with the Company, or (2) the completion of a merger or other transaction
relating to the Company if neither the Company nor its stockholders immediately
prior to such merger or other transaction hold, directly or indirectly, more
than 50% of the voting power of the surviving corporation or other entity
resulting from such merger or other transaction.

9. General Provisions.

(a) Nothing in this Agreement is intended to create a contract of employment
between Employee and the Company or any of its subsidiaries, or to interfere in
any way with the right of the Company or any of its subsidiaries to terminate
Employee’s employment at any time.

(b) All payments made pursuant to this Agreement will be subject to applicable
withholding requirements.

(c) If, at the time of the Employee’s termination of employment, the Employee is
a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(a)(i), then, notwithstanding anything to the contrary contained
herein, payments and benefits to which the Employee will be entitled by reason
of such termination of employment shall be delayed for six months following the
Employee’s termination of employment if and to the limited extent necessary in
order to satisfy the requirements of Section 409A(a)(2)(B) of the Internal
Revenue Code of 1986. For the avoidance of doubt, payments and benefits will not
be delayed if and to the extent such payments and benefits do not constitute
deferred compensation under Section 409A of the Code, including, without
limitation, by reason of the exceptions described in Section 1.409A-1(b)(9). Any
payments that are delayed pursuant to this subparagraph will be made in a single
lump sum at the expiration of the required delay period (but not later than six
months after termination of employment).

(d) This Agreement will be governed by and construed in accordance with the laws
of the State of Florida without regard to its conflict of laws provisions.

 

-v-



--------------------------------------------------------------------------------

(e) No amendment or modification of this Agreement may be made except by a
written instrument signed by the Company and Employee.

(f) This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, but all of which taken together will constitute one
and the same agreement.

(g) This Agreement constitutes the entire agreement between the parties hereto
relating to the matters encompassed hereby and supersedes any prior oral or
written agreements relating thereto; provided, however, that this Agreement does
not modify or supersede any agreements between the Company and Employee
regarding confidentiality or assignment of inventions.

 

-vi-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

    TUTOGEN MEDICAL, INC.     By:  

/s/ Guy L. Mayer

    Name:   Guy L. Mayer     Title:   Chief Executive Officer Accepted and
Agreed on January 22, 2008 by:    

/s/ L. Robert Johnston, Jr.

      L. Robert Johnson, Jr.      

 

-vii-